DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 7 and 9 are rejected under 35 U.S.C. 101 because the claimed invention is directed 
to non-statutory subject matter. Claims 7 and 9 recite a computer program product that is not embodied on a non-transitory computer-readable medium.
Reasons for Allowance
Claims 1-6 and 8 are allowed. 
The present invention is directed to a learning apparatus and an inferring apparatus using a machine learning model for image processing. Each independent claim identifies the uniquely distinct features:
an inverting unit that inverts data of at least a part of respective channels in the image data for learning; 
an input unit that inputs the inverted data to the machine learning model; 
an output unit that can compare data obtained by inverting data output from the machine learning model with training data, and/or data output from the machine learning model with data obtained by inverting training data; and 
a learning process executing unit that learns the set value according to a result of the comparison.
The present invention is directed to a learning apparatus and an inferring apparatus using a machine learning model for image processing. Each independent claim identifies the uniquely distinct features:
an inverting unit that inverts data of an alpha channel of respective channels of target 
image data; 
an input unit that inputs the inverted data to the machine learning model; 
an inferring process executing unit that performs the inferring process with respect to data input to the machine learning model; and 
a re-inverting unit that inverts data having been subjected to the inferring process.

The closest prior art, US 11,449,611 (“Schat”); US 10,320,569 (“Wentz et al.”), fail to anticipate or render obvious at least the above limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Allowable Subject Matter
Claims 7 and 9 would be allowed provided the rejection under 35 USC 101 is overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLOTTE M BAKER whose telephone number is (571)272-7459. The examiner can normally be reached Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NAY A MAUNG can be reached on (571)272-2882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLOTTE M BAKER/Primary Examiner, Art Unit 2664